—In an action, inter alia, to recover damages for medical malpractice, the defendant Brooklyn Plaza Medical Center, Inc., appeals from so much of an order of the Supreme Court, Kings County (Greenstein, J.), dated March 12, 1996, as denied its cross motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, the cross motion for summary judgment is granted, the complaint is dismissed insofar as asserted against the defendant Brooklyn Plaza Medical Center, Inc., and the action against the remaining defendant is severed.
Because the plaintiff failed to submit evidence in admissible form to require a trial of any issue of fact, she failed to meet her burden after the defendant had made out a prima facie case for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562). Accordingly, summary judgment should have been granted to the defendant Brooklyn Plaza Medical Center, Inc. Miller, J. P., Ritter, Copertino and Hart, JJ., concur.